Citation Nr: 0213860	
Decision Date: 10/08/02    Archive Date: 10/17/02

DOCKET NO.  01-00 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a head injury, as 
secondary to the veteran's service-connected shell fragment 
wounds of the left leg.

2.  Entitlement to service connection for fractured ribs, as 
secondary to the veteran's service-connected shell fragment 
wounds of the left leg.

3.  Entitlement to service connection for a fractured right 
ankle, as secondary to the veteran's service-connected shell 
fragment wounds of the left leg.

4.  Entitlement to service connection for a fractured right 
tibia, as secondary to the veteran's service-connected shell 
fragment wounds of the left leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from May 1942 to 
January 1946. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which denied the veteran's claim seeking 
entitlement to service connection for a head injury, 
fractured ribs, a fractured ankle, and a fractured tibia, as 
secondary to the veteran's service-connected shell fragment 
wounds to the left leg. 

In a May 2001 statement, the veteran withdrew his request for 
a Travel Board hearing.  

In the veteran's representative's July 2002 written hearing 
presentation, it was argued that the veteran was entitled to 
a separate compensable evaluation for the scar from his shell 
fragment wound.  Since this issue is not in appellate status, 
it is referred to the RO for appropriate consideration.  

The issue of an increased rating for residuals of a shell 
fragment wound from 30 percent was denied in April 2001.  In 
a letter dated in May 2001, the veteran commented on the 
denial, but it is not clear whether he inteded to file a 
notice of disagreement.  The RO is requested to obtain 
clarification from the veteran as to whether he intended the 
statement to initiate an appeal.


FINDINGS OF FACT

1.  The medical evidence does not show that the veteran was 
treated for a head injury in 1975.  

2.  The medical evidence does not show that the veteran was 
treated for a fractured right ankle in 1978.  

3.  The medical evidence does not show that the veteran was 
treated for fractured ribs.  

4.  The veteran fractured his right tibia in May 1998, and 
underwent an operation for the fracture in May 1998.  

5.  The veteran's fracture of his right tibia was caused by a 
fall due to his service-connected shell fragment wound of the 
left leg.  


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a head injury, as 
secondary to the veteran's service-connected shell fragment 
wounds of the left leg is denied.  38 U.S.C.A. § 1110 (West 
Supp. 2002); 38 C.F.R. § § 3.303, 3.310 (2001). 

2.  Entitlement to service connection for fractured ribs, as 
secondary to the veteran's service-connected shell fragment 
wounds of the left leg is denied.  38 U.S.C.A. § 1110 (West 
Supp. 2002); 38 C.F.R. § § 3.303, 3.310 (2001). 

3.  Entitlement to service connection for a fractured ankle, 
as secondary to the veteran's service-connected shell 
fragment wounds of the left leg is denied.  38 U.S.C.A. § 
1110 (West Supp. 2002); 38 C.F.R. § § 3.303, 3.310 (2001). 

4.  Entitlement to service connection for residuals of a 
fractured right tibia, as secondary to the veteran's service-
connected shell fragment wounds of the left leg is granted.  
38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. § § 3.303, 
3.310 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

In a May 1976 letter, Dr. J. K. wrote that the veteran had 
been referred for neurological evaluation because of 
progressive difficulties with his balance and coordination.  
It was noted that this difficulty began several months ago 
when the veteran noticed that his equilibrium was not as good 
as it used to be, and that he gradually started to walk with 
a broad based unstable gait, and that he had increasing 
difficulty in the dark or when he closed his eyes.  It was 
noted that the veteran's past history was unremarkable except 
for gunshot wounds he suffered in service in the left thigh 
which were well healed and did not tend to produce any nerve 
damage.  The examiner's impression was that the veteran had 
evidence of compression or degeneration of the posterior 
columns as well as the cerebellar pathways, which could be 
explained on the basis of compression of the spinal cord by 
congenital malformation of the cervical spine, cervical 
spondylosis, Arnold-Chiari malformation or any other 
congenital anomaly like Klippel-Feil syndrome.  

Treatment records were submitted from the 1970s from the 
Sparrow Hospital.  The veteran was admitted in May 1976 
because of progressive loss of balance.  It was noted that 
over the past year, he had had progressive loss of balance.  
It was noted that the veteran experienced head trauma one 
year prior.  In June 1976, the veteran underwent a 
suboccipital craniectomy and upper cervical total 
laminectomy.  

In a June 1978 letter, Dr. L. M. wrote that the veteran had a 
hereditary bone disorder known as cranioclavicular 
dysostosis, and that associated with this disorder was a 
cranial platybasia.  It was noted that the veteran had had 
difficulty with balance, vision, and motor control of the 
lower extremities for a considerable period of time.  

In an April 1979 statement, the veteran indicated that his 
leg condition had deteriorated to the point where he fell 
quite frequently.  He stated that in the last serious fall, 
he sustained a double fracture of his ankle.  

At a July 1979 VA examination, the veteran complained of 
restricted mobility (walking, bending down, climbing stairs, 
lifting, etc.).  It was noted that the veteran fractured his 
right ankle and underwent an internal fixation in August 
1978.  

In an April 1980 letter, Dr. D. J. wrote that there were 
scars about the medial and lateral aspects of the right 
ankle, and that there was a diminished range of motion of the 
right ankle joint.  

After a letter was sent to the Sparrow Health Services, 
regarding the veteran's fractured ribs from 1980, an x-ray of 
the abdomen from September 1980 was submitted showing normal 
postoperative abdomen.  It was noted that the veteran had 
undergone a cholecytstecomy.  

Records from Dr. P. J. were submitted from the 1980s and 
1990s.  It was noted that Dr. P. J had performed a basal 
skull foramen magnum surgery in 1976 for symptomatic basilar 
invagination.  The veteran was seen in May 1986 complaining 
of progressive numbness in the right arm and leg.  The 
veteran was seen in April 1988.  The examiner noted that 
after the 1976 surgery, he lost track of the veteran, but 
that his wife said that after the 1976 surgery, the veteran 
became less ataxic and was able to ambulate without 
assistance.  

The veteran was hospitalized in May and June 1998 at the 
Ingham Regional Medical Center for an open fracture of the 
right tibia, after a minor fall at home.  The veteran related 
that he was working outside clearing an area when he turned 
to a side and hear a loud pop (like a bullet explosion) and 
saw the bone go through the skin of his right leg.  It was 
noted that he did not fall creating the fracture, but had a 
fracture lead to the fall.  The veteran underwent an open 
reduction external fixation.  It was noted that the veteran 
had a history of a traumatic brain injury in 1975 with 
probably basilar skull fracture.  It was noted that the 
veteran sustained a double fracture of the right ankle in 
1981.  

In an October 1998 statement, the veteran indicated that in 
recent years, he had fallen and fractured five ribs, but that 
there was no hospitalization, because they do not tape the 
abdomen anymore due to pneumonia, which he contracted anyway.  
He stated that the most recent fall necessitated thirty days 
in the hospital for a compound fracture.  

In a December 1998 statement, the veteran stated that in 
1975, he fell on his head, causing loss of equilibrium.  He 
stated that he was operated on at Sparrow Hospital in 
Lansing, Michigan, by Dr. Paul Jakubiak for removal of bone 
cartilage at the base of the skull.  He stated that in the 
Fall of 1978, he fell and fractured his ankle in two places.  
He stated that the orthopedic surgeon inserted a plate on one 
side and a screw on the other to stabilize the break.  He 
stated that in the Spring of 1980, he fell down a riverbank 
behind his home, and fractured five ribs.  He stated that he 
was not hospitalized because the ribs were not being taped 
because of the possibility of pneumonia.  He indicated that 
he came down with pneumonia and was confined a week in the 
hospital.  He indicated that he had fallen numerous times, 
luckily without hospitalization, but that in May 1998, he 
fell and fractured his leg in four places.  

In December 1998, the RO sent a letter to Sparrow Health 
Services requesting records from 1980 for fractured ribs and 
a concussion due to a fall.  

In December 1998, the RO sent a letter to Ingham Medical 
Center requesting records for a fractured ankle requiring 
surgery on or about 1978.  

In December 1998, the RO sent a letter to Sparrow Hospital 
requesting records for treatment from 1975 for a head injury 
and from 1976 for removal of bone cartilage of the skull.  

The veteran underwent a VA examination for his brain in April 
1999.  It was noted that the veteran went ice-fishing in 
1975, and fell, sustaining an injury to the back of the head, 
and a diagnosis confirmed the presence of the Arnold-Chiari 
malformation.  Diagnosis was basilar impression, Arnold-
Chiari malformation with associated platybasia and basilar 
impression, as a result of which the veteran had some extra 
pyramidal symptoms consisting mainly of unsteady gait.  

The veteran underwent a VA examination for his joints in 
April 1999.  It was noted that the veteran sustained a severe 
injury to the right tibia and fibula, treated at the Ingram 
County Hospital where internal fixation was carried out.  
Diagnosis was fracture of the tibia and fibula as a result of 
a fall.  It was noted that the veteran had valgus angulation, 
lateral displacement of the tibia and displacement of the 
fibula.  

In a June 1999 letter, Dr. M. A. wrote that he thought the 
veteran's old injury to his right leg was a significant 
factor in his falling.  He opined that it was at least as 
likely as not that the veteran's old left leg wound caused 
the fall and subsequent injury.  

In a March 2000 letter, Dr. J. M. wrote that the veteran was 
walking across the yard in May 1998 when he stepped on an 
irregular surface, sustaining an open right tibial fracture.  
He noted that the veteran went on to a significant malunion 
of the distal tibia and fibula, which was managed with the 
use of a cane and a brace.  

In a September 2000 letter, Dr. M. A. wrote that the veteran 
had repeatedly told him that he had had problems over the 
years because of his left leg giving out on him.  He wrote 
that he had treated the veteran for a tibia fracture in 1998.  
He wrote that the veteran reported that he went on the back 
porch, when his left leg gave out, causing the fall.  He 
apologized for the inadequacy of his records.  He indicated 
that he did not treat the veteran for his fractured ribs or 
head injury, but that he had taken care of his knee.  

In an October 2000 letter, Dr. M. A. wrote that the veteran's 
history had been that his left leg gave out causing the 
problems with his right leg.  He opined that it was a very 
reasonable explanation, that it was medically possible, and 
in fact, not uncommon, that this kind of situation could 
occur. 

The veteran underwent a VA examination in May 2001.  He 
stated that in 1998, he fell down and sustained a fracture of 
the right leg in 1998, was operated on, and developed 
osteomyelitis.  He stated that because of his balancing 
problem, and because of the weakness in left leg, he fell, 
and sustained an injury to the right leg.  The examiner's 
impression was old healed fractures of the distal tibia and 
mid-fibula, and status post fracture of the right tibia, 
followed by osteomyelitis, and angulated deformity of the 
right tibia and fibula, as evidenced by x-ray.  


Analysis

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), was enacted. Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2001).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part. 66 Fed. Reg. 
45,620 (Aug. 29, 2001) to be codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits. 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

While the VCAA was enacted during the pendency of this 
appeal, and was not specifically applied by the RO, there is 
no prejudice to the appellant in proceeding with this appeal, 
because the requirements under the VCAA have been satisfied. 
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the 
Board addresses a matter not addressed by the RO, the Board 
must provide an adequate statement of reasons and bases as to 
why there is not prejudice to the appellant).  In that 
regard, the RO notified the veteran of the reasons for its 
decision, as well as the laws and regulations applicable to 
his claim.  This information was provided in the August 2000 
Statement of the Case.

Also, in a June 2000 letter, the RO sent the veteran a letter 
telling him that he had to send medical evidence that the 
claimed conditions existed, and were possibly related 
service.  When the veteran initiated his claim in 1998, the 
RO sent the veteran a letter in November 1998 asking him that 
if he was claiming his service-connected gunshot wound caused 
his falls and fractures, that he should clearly so state.  
The RO asked the veteran to submit medical evidence from 
hospitals, clinics, and private physicians, and enclosed a 
number of VA Form 21-4138s.  The veteran completed the VA 
Forms.  He described a head injury at Sparrow Hospital in 
1975.  He described a fractured ankle treated at the Ingham 
Medical Center in 1978.  He described fractured ribs and a 
concussion due to a fall treated in the Spring of 1980 at the 
Sparrow Health Services.  He also described a fractured leg 
requiring surgery treated at the Ingham Medical Center in May 
1998.  Thereafter, the RO attempted to obtain the treatment 
records that the veteran described by sending letters to the 
aforementioned health-care facilities.  In a January 2001 
letter, the RO attempted to obtain Social Security 
Administration (SSA) records regarding the veteran; however, 
it was informed by the SSA that the veteran had never filed a 
claim.  

In short, the veteran was asked to provide VA with 
information about other evidence that might be available, and 
was told VA would assist him in obtaining additional 
evidence, such as private medical reports and reports from 
federal agencies.  Also, the RO informed the appellant which 
information and evidence that the appellant was to provide to 
VA and which information and evidence that the VA would 
attempt to obtain on behalf of the appellant.  38 C.F.R. 
§ 3.159 (b) (2001); Quartuccio v. Principi, 16 Vet.App. 183 
(2002).  

Moreover, the RO has satisfied the duty to assist the veteran 
in obtaining evidence relevant to his claim, and there is no 
relevant evidence that has not yet been obtained.  The 
veteran has not identified any additional, relevant evidence 
that has not been requested or obtained.  He has been 
examined by the VA in connection with his claim and he has 
not identified any additional, relevant evidence that has not 
been requested or obtained.

In view of the extensive development that has been undertaken 
in this claim over a period of several years, further 
development is not needed to comply with VCAA.  The veteran 
has been informed of the information and evidence needed to 
substantiate his claim, he has been made aware of how VA 
would assist him in obtaining evidence and information.  
Although the veteran was not afforded a VA examination 
regarding his claims of secondary service connection for a 
head injury, fractured ribs, a fractured right ankle, and a 
fractured right tibia, as will be explained in greater detail 
below, the evidence of record contains competent medical 
evidence to decide the claim.  For the aforementioned 
reasons, there is no reasonable possibility that further 
assistance would aid in the substantiation of the claim.  In 
short, the requirements under the VCAA have been met.  

Under the applicable law and VA regulations, in order to 
establish service connection, the evidence must demonstrate 
that the current disability is the result of a disease or 
injury that either began in or was aggravated by service.  
38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. § 3.303 
(2001).    

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (a) (2001).  

Regarding the veteran's claim of service connection for a 
head injury, the veteran submitted a VA Form 21-4138 in which 
he alleged that he had been treated at the Sparrow Hospital 
for a head injury in 1975, and removal of bone cartilage from 
the skull in 1976.  After the RO wrote to the Sparrow 
Hospital, the hospital submitted records from 1976 showing 
that the veteran underwent a craniectomy; however, no records 
were submitted from 1975 detailing a head injury.  The 
hospital records from May 1976 noted a history of head trauma 
one year prior, but the hospital did not submit any records 
of the alleged head trauma.  

The veteran's claim is that he fell in 1975 while ice-fishing 
because of his service-connected shell fragment wounds to the 
left leg  and sustained a head injury.  However, without 
medical evidence documenting the fall (the only medical 
records submitted by the Sparrow Hospital are from one year 
after the alleged fall), the veteran's claim must fail.  To 
ask an examiner to comment on whether an alleged fall is due 
to a service-connected disability without medical evidence 
that the fall took place is an exercise in futility.  In this 
case, a medical examination is not required under the VCAA to 
address the relationship between the veteran's service-
connected shell fragment wound to the left leg and an alleged 
fall causing a head injury, because the record contains 
sufficient competent medical evidence to decide the veteran's 
claim.  In short, the medical record does not show that the 
veteran was treated for a head injury, or even that the 
operation he underwent in 1976 was because of a head injury 
caused by a fall.  66 Fed. Reg. 45,620, 45,631 (Aug. 29, 
2001) to be codified at 38 C.F.R. § 3.159 (c) (4). 

Regarding the veteran's claim of service connection for 
fractured ribs secondary to the veteran's service-connected 
shell fragment wounds to the left leg, this claim must also 
be denied for similar reasons.  He described fractured ribs 
and a concussion due to a fall treated in the Spring of 1980 
at the Sparrow Health Services, and efforts were made to 
obtain these records without success.  In other statements, 
the veteran has related that he was not hospitalized for 
broken ribs.  However, without medical evidence documenting 
that fall took place, it would be an exercise in futility to 
ask an examiner to comment on whether an alleged fall is due 
to a service-connected disability.  For that reason, a 
medical examination is not 



required under the VCAA to address the relationship between 
the veteran's service-connected shell fragment wound to the 
left leg and an alleged fall causing broken ribs, because the 
record contains sufficient competent medical evidence to 
decide the veteran's claim.  In short, the medical record 
does not show that the veteran was treated for broken ribs.  
66 Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) to be codified at 
38 C.F.R. § 3.159 (c) (4).

Regarding the veteran's claim of service connection for a 
fractured right ankle secondary to the veteran's service-
connected shell fragment wounds to the left leg, this claim 
must also be denied for similar reasons.  The veteran 
described a fractured ankle treated at the Ingham Medical 
Center in 1978.  The RO attempted to obtain these records, 
but the Ingham Regional Medical Center only submitted records 
regarding the veteran's open fracture of the right tibia for 
which he was hospitalized in May and June 1998.  Without 
medical evidence documenting that the fall resulting in a 
broken ankle took place, it would be an exercise in futility 
to ask an examiner to comment on whether an alleged fall is 
due to a service-connected disability.  For that reason, a 
medical examination is not required under the VCAA to address 
the relationship between the veteran's service-connected 
shell fragment wound to the left leg and an alleged fall 
causing a broken ankle, because the record contains 
sufficient competent medical evidence to decide the veteran's 
claim.  In short, the medical record does not show that the 
veteran was treated for a broken right ankle.  66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) to be codified at 38 C.F.R. § 
3.159 (c) (4).

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of service connection for a head injury, 
fractured ribs, and a fractured right ankle, all as secondary 
to the veteran's service-connected shell fragment wounds of 
the left leg, must be denied.  38 U.S.C.A §5107 (West Supp. 
2002).






Regarding the veteran's claim for service connection for a 
fractured right tibia, the evidence shows that he fractured 
his right tibia in May 1998, and underwent an open reduction 
external fixation operation at the Ingham Regional Medical 
Center in the same month.  It is noted that the records from 
the hospitalization indicated that the veteran "did not fall 
creating the fracture, but had a fracture lead to the fall."  
However, the doctor who performed the operation (Dr. M. A.) 
wrote in later correspondence (September 2000 and October 
2000) that the veteran reported that he went out on his back 
porch, where his left leg gave out on him, causing the fall.  

Dr. M. A. opined in a June 1999 letter that it was at least 
as likely as not that the veteran's old left leg wound caused 
the fall and subsequent injury.  In his October 2000 letter, 
he wrote that the veteran's explanation of his left leg 
giving out on him was a very reasonable explanation, and that 
it was not uncommon and that it was medically possible for 
this to occur.  Although in terms of how much the veteran's 
service-connected shell fragment wound of the left leg 
contributed to his right tibia fracture, it is not 100 
percent certain what happened at the time the veteran broke 
his leg, Dr. M. A. operated on the veteran's right tibia at 
the time he fractured it, and he opined that it was at least 
as likely as not that the veteran's shell fragment wound 
caused the veteran's fall.  Granting the veteran the benefit-
of-the-doubt, his claim of service connection for a fractured 
right tibia, as secondary to the veteran's service-connected 
shell fragment wounds of the left leg, is granted.  38 
U.S.C.A §5107 (West Supp. 2002).



ORDER

Entitlement to service connection for a head injury, as 
secondary to the veteran's service-connected shell fragment 
wounds of the left leg, is denied.

Entitlement to service connection for fractured ribs, as 
secondary to the veteran's service-connected shell fragment 
wounds of the left leg, is denied.

Entitlement to service connection for a fractured ankle, as 
secondary to the veteran's service-connected shell fragment 
wounds of the left leg, is denied.

Entitlement to service connection for residuals of a 
fractured right tibia, as secondary to the veteran's service-
connected shell fragment wounds of the left leg, is granted.


		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

